676 S.E.2d 470 (2009)
STATE
v.
Byron Lamar WARING.
No. 525A07.
Supreme Court of North Carolina.
April 1, 2009.
James P. Cooney, III, Charlotte, Mary S. Pollard, for Waring.
Robert Montgomery, Special Deputy Attorney General, C. Colon Willoughby, Jr., District Attorney, Doug Faucette, for State of NC.
The following order has been entered on the motion filed on the 27th day of March 2009 by State of NC for Extension of Time to File Brief:
"Motion Allowed. State of NC shall have up to and including the 8th day of June 2009 to file and serve his/her brief with this Court. By order of the Court in conference this the 1st day of April 2009."